Citation Nr: 0908714	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  04-31 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for carpal tunnel syndrome with left ulnar 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1942 to May 1946.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

This matter was previously before the Board in June 1991 and 
in April 2007, the matter was remanded for further 
evidentiary and procedural development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The June 1991 Board decision denying the reopening of the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for carpal tunnel syndrome with left ulnar neuropathy is 
final.

2.  The evidence associated with the claims file subsequent 
to the June 1991 Board decision bears directly and 
substantially upon the specific matter under consideration. 

3.  The preponderance of the competent evidence of record 
shows that the Veteran  does not have chronic, identifiable 
additional disability as the result of removal of benign 
lesions of the neck, shoulder, and auricular, performed at VA 
in March 1986. 




CONCLUSIONS OF LAW

1.  Evidence received since the final June 1991 Board 
decision denying the Veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for carpal tunnel 
syndrome is new and material, and the Veteran's claim for 
that benefit is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1100 (2001) (2008).

2.  The requirements for compensation under 38 U.S.C.A. § 
1151 for carpal tunnel syndrome with left ulnar neuropathy 
due to a March 1986 VA surgery to remove benign lesions of 
the neck, shoulder, and auricular have not been met. 38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in August 2001. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide. Additionally, an April 2007 letter informed the 
Veteran of how the RO assigns disability ratings and 
effective dates if a claim for an increased rating or service 
connection is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the Veteran 
dated in April 2007.

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, and lay statements are associated with the claims 
file. 

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained and the case is ready for appellate review.


The Merits of the Petition to Reopen the Claim

The Veteran is seeking entitlement to compensation under 
38 U.S.C.A. § 1151 (the successor statute to 38 U.S.C.A. 
§ 351 (1990)) for carpal tunnel syndrome with left ulnar 
neuropathy. The Veteran's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for carpal tunnel 
syndrome with left ulnar neuropathy was originally denied in 
a June 1989 rating decision. A June 1991 Board decision 
confirmed the June 1989 rating decision issued by the RO. The 
Veteran did not appeal the June 1991 Board decision. The June 
1991 Board decision, therefore, represents the last final 
action on the merits of the claim and the last final decision 
on any basis as to the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for carpal tunnel syndrome with left 
ulnar neuropathy. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 
(2008); Glynn v. Brown, 6 Vet. App. 523 (1994); Evans v. 
Brown, 9 Vet. App. 273 (1996). 

In November 2000, the Veteran submitted a request to reopen 
his claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for carpal tunnel syndrome with left ulnar neuropathy.  
In a November 2002 rating decision, the RO reopened and 
denied the Veteran's claim. In April 2007, the Board remanded 
the claim for proper VCAA notice as required by Kent, supra.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits. Evans v. Brown, 9 
Vet. App. 273, 285 (1996). The provisions of 38 C.F.R. § 
3.156(a), defining new and material evidence was amended and 
applies to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).

That amendment does not apply in this case. Thus, by "new and 
material evidence" is meant "evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim." 38 C.F.R. § 3.156(a) (2001). 
In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), it was 
noted that such evidence could be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim. The credibility of the evidence is 
presumed for the purpose of reopening. Justus v. Principi, 3 
Vet. App. 510 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

At the time of the June 1991 Board decision, the evidence of 
record consisted of service treatment records, VA medical 
records, and lay statements. Subsequently, additional VA and 
private medical records, and lay statements from the Veteran 
and his spouse have been associated with the claims file. Of 
particular significance are three VA examinations dated in 
September 2001, January 2002, and April 2002, which address 
the etiology of the veteran's carpal tunnel syndrome with 
left ulnar neuropathy.

These opinions were not previously of record, and bear 
directly and substantially on the etiology of the Veteran's 
carpal tunnel syndrome with left ulnar neuropathy. Alone and 
in connection with evidence previously assembled, the 
opinions are of requisite significance that they must be 
considered in order to fairly decide the merits of the claim 
- as in Hodge, supra., these medical examinations contribute 
to a more complete picture of the Veteran's claim. 

Accordingly, the claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for carpal tunnel syndrome with left ulnar 
neuropathy is reopened. To this extent, and to this extent 
only, the appeal is allowed. 

The 38 U.S.C.A. § 1151 Claim

The veteran contends that he incurred carpal tunnel syndrome 
with left ulnar neuropathy as a result of VA medical 
treatment, and is therefore entitled to compensation under 
the provisions of 38 U.S.C.A § 1151. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In order for the Veteran to be eligible for compensation 
under 38 U.S.C.A. § 1151 due to VA treatment, the evidence 
must establish that he sustained additional disability and 
that this additional disability is etiologically linked to 
the VA treatment by the appropriate standard under 38 
U.S.C.A. § 1151.  If there is no competent evidence of 
additional disability or no evidence of a nexus between the 
hospitalization, medical or surgical treatment, or 
examination and the additional disability or death of the 
Veteran; the claim for compensation under 38 U.S.C.A. § 1151 
must be denied.  

Prior to October 1, 1997, the United States Supreme Court 
found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA. See 
Brown v. Gardner, 115 S. Ct. 552 (1994).  In December 1997, 
VAOPGCPREC 40-97 concluded that all claims for benefits under 
38 U.S.C.A. § 1151 filed before October 1, 1997, must be 
adjudicated under the provisions of 38 U.S.C.A. § 1151 as 
they existed prior to that date. In this case, the Veteran's 
claim was filed after October 1, 1997, in a November 2000 
claim to reopen based on new and material evidence, and thus, 
the claim must be adjudicated under only the current version 
of 38 U.S.C.A. § 1151, which provides that a showing of fault 
on the part of VA is required.

As amended, 38 U.S.C.A. § 1151 (West 2002) provides that 
compensation under Chapters 11 and 13 of 38 U.S.C. shall be 
awarded for a qualifying additional disability or a 
qualifying death of a Veteran in the same manner as if such 
additional disability or death were service connected. For 
the purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and -

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the Veteran under any law administered by the Secretary 
[of the VA], either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was --

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable; or (2) the 
disability or death was proximately caused by the 
provision of training and rehabilitation services 
by the Secretary (including by a service-provider 
used by the Secretary for such purpose under 
section 3115 of this title) as part of an approved 
rehabilitation program under chapter 31 of this 
title.  

38 U.S.C.A. § 1151 (West 2002).

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As was noted in the Board's June 1991 decision, while on 
active military duty in 1943, the Veteran complained of a 
"tingling feeling" in both hands. He was hospitalized from 
October 1944 to May 1945 with a diagnosis of bilateral 
trophic degeneration following a radial nerve distribution in 
the hands. However, further and extensive clinical testing 
found little evidence of an organic basis for the symptoms. 
In February 1946, the Veteran was admitted to the sick list 
with a diagnosis of "no disease," and was found unsuited 
for further naval service. It was noted by naval medical 
examiners that that while the Veteran continued to complain 
of parathesias in his hands, he also expressed 
dissatisfaction with his duties. 

Contrary to the Veteran's current contentions as to the 
reasons for his discharge, a naval medical survey found that 
he had no disease; that he was unsuited for further service 
and recommended in April 1946 that he be discharged. 

The Veteran's current assertion is that VA medical treatment 
"worsened" this claimed disorder. He asserts that during a 
March 1986 surgery, an intern touched a nerve with an 
electrocautery instrument causing additional damage to his 
arm and nervous system. (See statement by Veteran dated 
September 18, 1989 and Veteran's statement of June 2004 
submitted by Veteran's Spouse, page 2). The assertion is not 
supported by any clinical records. (See Veteran's statement 
of June 2004 submitted by Veteran's Spouse). A VA examination 
noted the Veteran was diagnosed in 1979 with carpal tunnel 
syndrome (See VA examination dated January 2002).

In March 1986, the Veteran underwent surgery to remove 
lesions from his right auricular, neck, and shoulder. The 
post-operative report was negative for any complications 
during the procedure.

A March 1995 VA medical opinion by two VA examiners reported 
extensive review of the medical records and the claims file 
found no mention of an incident involving electrocautery 
injury during the Veteran's March 1986 surgery to remove 
lesions of the right neck. The examiners noted the Veteran 
returned for suture removal and was without complaint. 

In a September 2000 letter, Dr. MB stated that during a 
neurological consultation, the veteran had numbness in both 
arms, which began following an injury and illness sustained 
while in active service during World War II. Dr. MB stated 
nerve conduction studies confirmed the presence of left 
carpal tunnel syndrome and ulnar neuropathy at the elbow. Dr. 
MB opined that according to available information, this was 
an ongoing problem not present prior to the injury during the 
war. 

To the extent that it may suggest that the Veteran had a 
clinical upper extremity disorder that was incurred in 
service, and therefore providing support for the Veteran's 
contention of an aggravation of such disorder, Dr. MB's 
opinion is not probative, as Dr. MB does not indicate the 
basis of his opinion, other than was is apparently the 
Veteran's own account. Swan v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding 
that it is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the veteran, and that a claimant's report must be examined 
in light of the evidence of record); see also Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993) (In the context of 
analyzing a petition to reopen a previously denied claim, 
reiteration of a previously rejected factual account is not 
"new" evidence).  

In September 2001, the Veteran underwent a VA examination and 
complained of bilateral hand numbness. The examiner noted the 
Veteran had a diagnosis of left carpal tunnel syndrome and 
ulnar neuropathy at the elbow. The Veteran claimed surgery 
for neck lesions led to his bilateral hand symptoms. The 
examiner stated that diagnostic testing revealed 
polyneuropathy consistent with diabetic peripheral neuropathy 
and a left median neuropathy consistent with carpal tunnel 
syndrome. The examiner diagnosed left carpal tunnel syndrome 
and diabetic peripheral neuropathy, as likely as not 
accounting for the veteran's current symptomatology. The 
examiner opined that it was unlikely that any surgery or 
event in the military service had caused either of these 
diagnoses.

In a January 2002, VA examination, the veteran complained of 
paresthesias of the right hand with marked weakness of the 
right hand since a minor "plasty" procedure of the right 
lateral neck. The examiner summarized the Veteran had an 
injury to the hands in the military which was sufficiently 
severe to warrant a stellate ganglion block suggesting the 
diagnosis of what is now called complex regional pain 
syndrome. The examiner further stated that in the ensuing 
years, the Veteran had surgical procedures which he claimed 
were associated with exacerbation of his symptoms, as well as 
other complications. The examiner reported that a review of 
the claims file suggested the Veteran believed the carpal 
tunnel syndrome and ulnar nerve injury was related to his 
original electrical injury or treatment provided. The 
examiner stated it was unlikely that an injury to the hands 
or procedures in the neck would cause carpal tunnel syndrome 
or an ulnar nerve lesion. The examiner opined carpal tunnel 
syndrome and peripheral neuropathy was common in diabetics, a 
medical condition for which the Veteran was treated. The 
examiner stated there was no notation in the hospital record 
documenting a complication of the lipoma surgery.

In April 2002, the Veteran underwent a VA examination and was 
diagnosed with bilateral carpal tunnel syndrome; left ulnar 
sensory neuropathy, previously localized to the elbow; a 
right biceps rupture, uncertain time; and a history of an 
injury described as complex regional pain syndrome or reflex 
sympathetic dystrophy, now resolved. The examiner stated it 
was his opinion that on the now-resolved regional pain 
syndrome was related to the injury he received in the 
military.

The question of causality of a disorder is one requiring 
competent medical evidence. Because the veteran is not a 
medically trained professional, he is not competent to offer 
an opinion as to a diagnosis, or the cause of a disorder. 
Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 
Competent medical evidence linking a disorder to symptoms is 
required. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1).

The Veteran's allegations of carpal tunnel syndrome with left 
ulnar neuropathy because of medical care he received at the 
VA, due to a March 1986 surgery to remove neck, shoulder, and 
auricular lesions, are not supported by any competent medical 
opinion that the course of treatment he received at the VA 
had resulted in any chronic disability. VA medical examiners 
have opined that the Veteran's carpal tunnel syndrome with 
left ulnar neuropathy is likely related to his diabetes and 
not the March 1986 surgery. 

There is therefore no competent medical evidence of record 
that establishes that there was carelessness, negligence, 
accident, lack of proper skill or error of judgment on the 
part of any of the VA hospital personnel. Additionally, there 
is no competent medical evidence of record that establishes 
that there was an event not reasonably foreseeable that 
resulted in additional disability. It is the decision of the 
Board that the Veteran is not shown to have additional 
disability that was incurred as the result of hospitalization 
or treatment within the purview of the provisions of 38 
U.S.C.A. § 1151 (West 2002).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's 
disability claim under 38 U.S.C.A. § 1151. Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply. Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).




ORDER

New and material evidence having been submitted, the appeal 
of the reopening of a claim of entitlement compensation under 
38 U.S.C.A. § 1151 for carpal tunnel syndrome with left ulnar 
neuropathy is granted to that extent only. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
carpal tunnel syndrome with left ulnar neuropathy is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


